Exhibit 10.31

 
Fourth Amendment to the
Weingarten Realty Investors
Deferred Compensation Plan


R E C I T A L S:


WEINGARTEN REALTY INVESTORS, a Texas real estate investment trust (the
“Employer”) has previously established the Weingarten Realty Investors Deferred
Compensation Plan (the “Deferred Compensation Plan”) under the terms of which
select employees and/or management are entitled to defer a portion of their
compensation and/or have discretionary contributions made on their behalf by the
Employer.


The Employer desires to amend the Plan to reflect certain requirements of
Internal Revenue Code Section 409A;


NOW THEREFORE, the Board of Trust Managers desires to amend the Deferred
Compensation Plan as follows, to be effective January 1, 2005.


1. Section 3.1(b) of the Plan is hereby amended in its entirety to be and read
as follows:



 
(b)
Each Eligible Participant shall deliver a Deferral Election to the Employer
before any Deferrals can become effective. Such Deferral Election shall be
applicable only to Compensation, Option awards or Restricted Share awards for
services rendered in the calendar year following the calendar year in which such
Deferral Election is made; provided, however, that in the year in which an
Employee is first eligible to participate, such Deferral Election shall be filed
within thirty (30) days of the date on which the Employee is first eligible to
participate, with respect to cash Compensation, Option awards or Restricted
Share awards received for services rendered during the remainder of the calendar
year. Notwithstanding the preceding provisions of this paragraph (b), with
respect solely to deferrals made on or before December 31, 2005, that are
attributable to services performed in 2005, a Deferral Election may be made on
or before March 15, 2005, to be effective with respect to Compensation, Option
awards, or Restricted Share awards payable after the date such Deferral Election
becomes effective.



2. Section 6.1 of the Plan is hereby amended in its entirety to be and read as
follows:


6.1 Distribution Election. Distribution of the Participant’s Accounts shall be
made in accordance with the Participant’s election with respect to the date on
which distribution is to be made or commence and the form of payment. Such
election shall be made by the Participant at the time the Participant makes his
or her initial Deferral Election. Provided, however, the Administrator shall
permit all Participants to make such distribution elections on or before
December 31, 2005, and if a Participant files a modified distribution election
on or before such date, such election shall be treated as if
 
 
1

--------------------------------------------------------------------------------

 
 
it had been made at the time of the Deferral Election related to the 2005 Plan
Year; such an election will not be treated as a change in the form of a payment
under Section 409A(a)(4) of the Code or an acceleration of a payment under
Section 409A(a)(3) of the Code. The commencement of distribution and form of
payment elected by the Participant in his or her Deferral Election for the 2005
Plan Year will be effective as to all of the Participant's Deferrals related to
the 2005 Plan Year and subsequent Plan Years, provided, however, that if the
Administrator separately accounts for Deferrals in each Plan Year, the
Participant may make separate distribution elections with respect to each Plan
Year's Deferral Election, in which case each separate distribution election
shall be effective with respect to the Deferrals to which the election relates.


IN WITNESS WHEREOF, Weingarten Realty Investors has caused this instrument to be
executed this 23rd day of December, 2005, to be effective January 1, 2005.


WEINGARTEN REALTY INVESTORS


By: /s/ Stephen Richter    
Name: Stephen Richter    
Title: Executive VP, CFO   
 
 
 
 2

--------------------------------------------------------------------------------